Citation Nr: 1728910	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  13-18 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to recognition of S.P. as a "helpless child" of the Veteran on the basis of permanent incapacity for self-support prior to attaining age 18.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and the appellant 




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel

INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970. 

This matter comes to the Board of Veterans' Appeals (Board) from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In October 2016, the Veteran was afforded a hearing before Matthew W. Blackwelder, who is the Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2014).


FINDINGS OF FACT

1.  The Veteran's son, S.P., was born in January 1972. 

2.  The Veteran's son, S.P., was permanently incapable of self-support at or before he attained the age of 18.


CONCLUSION OF LAW

The criteria to establish that the Veteran's son, S.P., was permanently incapable of self-support prior to attaining the age of 18 years, thereby establishing recognition as a helpless child of the Veteran, have been met.  38 U.S.C.A. § 101 (West 2014); 38 C.F.R. §§ 3.57, 3.356 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that his son, S.P. was permanently incapable of self-support prior to attaining the age of 18 years, and that he should therefore be recognized as a helpless child for VA purposes.  He argues that his son is shown to have been diagnosed with severe disabilities in early childhood, that he had to attend special education classes, and that he has never been able to hold down a job for a significant length of time, with only sporadic employment in temporary jobs, due to his disabilities.  In support of his claim, he has submitted an employment history for S.P. (apparently completed by S.P.), lay statements, and a decision of the Social Security Administration (SSA).  The Veteran has also submitted a document which shows that in April 1991, S.P. was the subject of a special education individualized educational planning committee report.   

The employment history indicates the following: S.P. worked at seven jobs between 1991 and 2000.  He worked at two state-sponsored jobs (with the same employer) between July 1991 and December 1992, and again between May and July of 1994.  With one exception, his jobs lasted no more than six months.  They included work in a fast food restaurant, a retail chain, and a laundromat.  He was fired from four jobs, he quit two jobs, and he was laid off from one job.  He moved into state-assisted housing in January 2004

A lay statement from M.H. shows that she states that she has known S.P. most of his life, that he is a slow learner and can't seem to remember things, and that he would be unable to keep a job.  

A lay statement from M.P. shows that she states that S.P. had trouble in school and required special education, and that he had difficulty completing his work.  He could not hold a job, and he cannot keep his mind on what he is doing.  

For helpless child status, it must be shown that the child of the Veteran became permanently incapable of self-support by reason of mental or physical defect at the date of attaining the age of 18 years.  See 38 C.F.R. § 3.356.  Rating determinations will be made solely on the basis of whether the child is permanently incapable of self- support through his or his own efforts by reason of physical or mental defects.  Id.  The question of permanent incapacity for self-support is one of fact for determination by the rating agency on competent evidence of record in the individual case.  Rating criteria applicable to disabled veterans are not controlling.  Id.  Under 38 C.F.R. § 3.356(b), principal factors for consideration are as follows:

(1) Whether the claimant is earning his or her own support; if so, this is prima facie evidence that he or she is not incapable of self-support.  Id.  Incapacity for self- support will not be considered to exist when the child by his or her own efforts is provided with sufficient income for his or her reasonable support.  

(2) A child shown by proper evidence to have been permanently incapable of self- support prior to the date of attaining the age of 18 years, may be so held at a later date even though there may have been a short intervening period or periods when his or her condition was such that she or she was employed, provided the cause of incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered as major factors.  Id.  Employment which was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, should not be considered as rebutting permanent incapability of self-support otherwise established.  

(3) It should be borne in mind that employment of a child prior or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like.  Id.  In those cases where the extent and nature of disability raises some doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration.  In such cases it should be considered whether the daily activities of the child in the home and community are equivalent to the activities of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support.  Id.  Lack of employment of the child either prior to the delimiting age or thereafter should not be considered as a major factor in the determination to be made, unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends.  

(4) The capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services. 

The evidence is summarized as follows:

S.P.'s birth certificate shows that he was born in January 1972.

Private treatment records, dated in 1972, show that S.P. was treated for pneumonia when he was ten months old, and that his diagnoses included "questionable mongolism or Down's syndrome."

A decision of the SSA, dated in March 2008, shows the following: S.P. has a long history of cognitive problems dating back to when he was in special education for learning problems while in school.  Psychological testing performed in February 2008 showed that his intelligence quotient was 69, and that he was in the mild mental retardation range of functioning.  He also has an eye syndrome that causes his eyelids to be half-closed.  He has a long history of a number of jobs that he has been able to hold for only very short periods of time.  His father has testified that S.P. is unable to concentrate sufficiently for a minimal amount of time to perform a job, and this is consistent with the overall evidence of record.  His impairments include an inability to maintain concentration for more than very short periods of time, an inability to respond appropriately to supervision, co-workers, and usual work situations, and an inability to deal with changes in a routine work setting.  He is unable to perform his past relevant work as a janitor, or as a factory laborer, which were unskilled and involved light exertion; the demands of his past relevant work exceed his mental residual functional capacity.  He went through the 12th grade in special education.  Considering his age, education, work experience, and residual function, there are no jobs that exist in significant numbers in the national economy that he can perform.  The SSA determined that S.P. was disabled, and granted his claim for Supplemental Security Income (SSDI).  

The United States Court of Appeals for Veterans Claims (the "Court") has held that in cases such as this, the "focus of analysis must be on the claimant's condition at the time of his or her 18th birthday."  Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  In other words, for purposes of initially establishing helpless child status, the claimant's condition subsequent to his or her eighteenth birthday is not for consideration.  However, if a finding is made that a claimant was permanently incapable of self-support as of his or her eighteenth birthday, then evidence of the claimant's subsequent condition becomes relevant for the second step of the analysis, that is, whether there is improvement sufficient to render the claimant capable of self-support.  Id.  If the claimant is shown to be capable of self-support at eighteen, VA is required to proceed no further.  Id.   

The Board finds that S.P. became permanently incapable of self-support by reason of mental or physical defect before turning eighteen years old.  S.P. was born in January 1972, and thus attained the age of eighteen on January 1990.  The evidence shows that S.P. was diagnosed with "questionable mongolism or Down's syndrome" at age ten months.  He was enrolled in special education classes through high school.  The SSA's decision notes that he has a long history of cognitive problems dating back to when he was in special education for learning problems.  There is no affirmative evidence to show that S.P. was capable of self-support before turning eighteen years old.  

With regard to the issue of whether there was improvement sufficient to render the S.P. capable of self-support following age 18, Dobson, the Board notes that S.P.'s employment history appears to have include multiple jobs which may be characterized as "casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability."  38 C.F.R. § 3.356(b)(2).  This employment is not considered as rebutting permanent incapability of self-support.  Id.  In addition, this employment included at least two jobs (with the same employer) that appear to have been provided under state assistance programs, and which may fall within the description of "employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services."   38 C.F.R. § 3.356(b)(4).  Finally, the SSA's March 2008 decision states that psychological testing performed in February 2008 showed that his intelligence quotient was 69, and that he was in the mild mental retardation range of functioning.  The SSA determined that he has severe impairments, and that the demands of his past relevant work exceed his mental residual functional capacity.  The SSA concluded that he is disabled, and that considering his age, education, work experience, and residual function, there are no jobs that exist in significant numbers in the national economy that he can perform.  There is no affirmative evidence to show that S.P.'s condition sufficiently improved such that he was capable of self-support following age 18.  Based on the foregoing, the Board finds that the criteria for the establishment of S.P. as a helpless child for the purpose of VA benefits have been met.  38 U.S.C.A. § 101; 38 C.F.R. §§ 3.57, 3.356.

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  In this case, as the Board has fully granted the Veteran's claim, the Board finds that a detailed discussion of the VCAA is unnecessary.  Any potential failure of VA in fulfilling its duties to notify and assist the Veteran is essentially harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  


ORDER

Entitlement to helpless child benefits for the Veteran's son, S.P., on the basis of permanent incapacity for self-support before attaining the age of eighteen is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


